UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1621


RODRIGUEZ SAMUEL DA MATHA DE SANTANNA,

                Plaintiff – Appellant,

          v.

MARTIN   O’MALLEY, Governor  (first Representative of
Maryland); GLENN IVEY, State’s Attorney (first Public
Prosecutor of PG County); BRIAN LOFTON, Commissioner
(ID#5138),

                Defendants – Appellees,

          and

STATE OF MARYLAND, In care of Governor O’Malley,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv—01927-AW)


Submitted:   October 14, 2010              Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Rodriguez Samuel Da Matha De Santana, Appellant Pro Se. Glenn
William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Rodriguez     Samuel       Da    Matha     De    Santana      appeals       the

district     court’s    order     granting      the     Defendants’           motions   to

dismiss    in   this   civil     rights      action.        We   have    reviewed       the

record and find no reversible error.                 Accordingly, we affirm for

the   reasons    stated     by     the      district    court.           De    Matha    De

Santana v.      O’Malley,        No.     8:09-cv-01927-AW          (D.        Md.   filed

May 21, 2010 & entered May 24, 2010).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                            3